Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
This Office Action is in response to applicant’s IDS communication of 5/18/2021.  Currently amended claims 1-4, 8-9, 17, 19-27 are pending and in condition for allowance.  See below.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed apparatus of a reservoir pump for use in flushing fluid with  
“…wherein the housing of the reservoir pump comprises external threads, wherein the external threads of the housing of the reservoir pump are configured to engage internal threads of an external device; and wherein, during operation, rotation of the external device relative to the housing of the reservoir pump adjusts the first position of the piston within the chamber of the reservoir pump to adjust the filling volume of the chamber of the reservoir pump…”.
The system including these specifics have not been found in the prior art of record.
The closest prior art reference is Hadzic et al. (US 5,910,135) and Rosenblatt (US 7,931,612), however each reference fails to disclose this feature above and the “external device relative to the housing of the reservoir pump adjusts the first position of the piston within the chamber”, and further the configuration as specified in the applicants claims (see applicant's remarks of 3/22/2021 and page 8 for distinctions of overcoming the previous rejections/objections).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILLIP A GRAY/Primary Examiner, Art Unit 3783